984 So. 2d 591 (2008)
Robert PETTWAY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-1002.
District Court of Appeal of Florida, First District.
June 10, 2008.
Robert Pettway, pro se, Appellant.
Bill McCollum, Attorney General, and Philip W. Edwards, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's April 24, 2008, order, the Court has determined that the appellant has failed to demonstrate that the order denying his motion for extension of time to seek rehearing of the order denying his petition for leave to file a belated rule 3.850 motion is a final order or otherwise appealable nonfinal order. Rehearing from an order denying a motion seeking an extension of time to file a rule 3.850 motion is not authorized. See Quarterman v. State, 876 So. 2d 7 (Fla. 1st DCA *592 2004). Therefore, it follows that a motion for an extension of time to file an unauthorized motion is also unauthorized under Florida Rule of Appellate Procedure 9.130(a)(4). For this reason, the appeal is hereby DISMISSED.
WEBSTER, DAVIS, and HAWKES, JJ., concur.